Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 1/24/2022 is acknowledged.  Claims 4 and 16-20 have been withdrawn.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the roll of coiled nails with the last five having a different color must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 9,046,119).  In considering the embodiment shown in Fig. 12, Choi discloses a supply of fasteners (20’’) for an automatic nailing device comprising: a plurality of fasteners (21) sequentially delivered into an automatic nailing device wherein the head of the final four fasteners has a different colored head (34c; column 6, lines 13-16) to visually indicate an end to the supply of fasteners.  The supply of fasteners is a plurality of nails partially formed together into a strip.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 9,261,125).  In considering the embodiment shown in Fig. 13, Aoki discloses a supply of fasteners (1i) for an automatic nailing device comprising: a plurality of fasteners (2i) sequentially delivered into an automatic nailing device wherein the heads of the sequentially early portion (2ie), middle portion (2id), .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 8,646,599) in view of Cho.  Andersson discloses a supply of nails for use in an automatic nailing gun (20) formed as a roll of coil nails (7) and a parallel feeder strip (6) held together by a wire (5) welded to each of the nail shanks (5).  Anderson does not disclose the sequentially last nails being visibly different.  Choi discloses a supply of fasteners (20’’) for an automatic nailing device comprising: a plurality of nails (21) sequentially delivered into an automatic nailing device wherein the head of the final four nails, which is an integer between 2 and 10, has a different colored head (34c; column 6, lines 13-16) to visually indicate an end to the supply of fasteners.  At the time the invention was made, it would have been an obvious for one of ordinary skill in the art to make the heads of the final four nails of the roll of coiled nails disclosed in Andersson with a different head color as disclosed in Choi for the same reason, to indicate when the end of the roll is near.  Having five nails with a different head color would have been an obvious matter of design choice because there nothing critical to the exact number of final nails having the different head color because they would still operate in the same predictable manner. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Choi as applied to claims 1 and 11 above, and further in view of Aoki.  Modified Andersson does not disclose a second/middle color between the first/early nails and last/final nails.  Aoki discloses a supply of fasteners (1i) comprising: a plurality of fasteners (2i) wherein the heads of the sequentially first/early portion (2ie), second/middle portion (2id), final portions (2ic) and, end/last portion (2ia) all have different colors to visually indicate an end to the supply of fasteners (column 14, paragraph beginning lines 9).  At the time the invention was made, it would have been obvious or one of ordinary skill in the art to provide modified Andersson with middle, final portions, and/or a second sequence of different colored heads between the first/early and last/final fasteners as disclosed in Aoki in order to indicate gradually when the end of the roll/supply is near.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Obstfeld (US 2,224,461) discloses another example of a supply of fasteners with an end having a end with a different color.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677